Citation Nr: 1508733	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-08 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1990 to November 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In October 2013, the Veteran testified before the undersigned Veterans Law Judge at a hearing held in Washington, D.C.  A transcript of the hearing is of record.  

In May 2014, the Veteran, through his representative, submitted additional evidence to the Board in support of this appeal and waived review of the evidence by the Agency of Original Jurisdiction in the first instance.  38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's sleep apnea is attributable to service.


CONCLUSION OF LAW

Sleep apnea was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In this decision, the Board grants entitlement to service connection for sleep apnea.  As this represents a complete grant of the benefits sought on appeal with respect to this service connection claim, no further notice or assistance is required under the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014). 

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

The Veteran's service treatment records show that he weighed 162 pounds at his enlistment examination in April 1990.  They also show that he was seen in the weight reduction clinic in May 1990 weighing 168 pounds, and was described as a "short stocky individual" while being seen in the medical clinic in September 1991.  An undated record shows that he weighed 169 pounds, and another undated record reflects his report of constantly feeling tired.  This latter record contains a physician's notation that the Veteran's fatigue may be secondary to increased exercise due to trying to lose weight.  An August 1991 record shows that the Veteran enrolled in an overweight program, and an October 1991 record shows that he weighed 170 pounds.  The Veteran's discharge record (DD Form 214) shows that he was released from active duty in November 1991 for "failure to meet Army weight control".  

The Veteran asserts that he has sleep apnea due to weight gain in service.  As a starting point, he has a confirmed diagnosis of sleep apnea.  In this regard, there is an August 2007 private record containing a diagnosis of rule out sleep apnea, and an August 2007 polysomnogram report reflecting a diagnosis of severe obstructive sleep apnea syndrome.  The Veteran weighed 201 pounds at the time of the sleep study.  Though the Veteran was not diagnosed as having sleep apnea prior to this date, he contends in writing as well as at his Board hearing in October 2013 that his weight and sleep problems began in service.  

On file is a November 2013 statement from his friend, a surgeon, who said he has known the Veteran since 1984 and has slept in the same room with him on occasion.  He said that for the period of 1984 to 1988 the Veteran did not snore or show any evidence of sleep apnea.  He went on to report that in 2006 he witnessed the Veteran have multiple episodes of severe apnea which he could identify because he was a bariatric trained surgeon.  He said he highly encouraged the Veteran to seek a sleep study and medical treatment at that time.  There is also a statement from the Veteran's ex-wife, received in May 2014, who said that the Veteran began to periodically snore in 2000 and that his symptoms had gradually progressed.  The Veteran's son also submitted a statement in May 2014 stating that the Veteran has "always snored" and snores every night.  

Also in May 2014, the RO received a report from Anne Marie Gordon, M.D., who said that she reviewed the Veteran's claims file and pertinent medical records.  She accurately reported his medical history, including his medical history in service.  In this regard, she stated that the medical evidence of record showed an increase of weight during service of 11 pounds with a body mass index from 29.2, reflective of overweight, to 30.8 which was consistent with obesity.  She also pointed out that the Veteran complained of constant fatigue in service which was a symptom of sleep apnea and noted that the lay evidence indicted the presence of symptoms of sleep apnea after discharge.  She thus concluded that it was more likely than not that the Veteran's weight gain during service was "a major contributory factor to the development of sleep apnea".  

Here, there is evidence that the appellant gained weith during service and voiced complaint that he felt tired during service.  We conclude that the in-service complaint was more likely an early manifestion of sleep apnea.  

In light of evidence showing a current disability, an in-service event, and a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event, see Dr. Gordon's December 2013 opinion, as well as the lack of any evidence to the contrary, the Board finds that the essential elements of the claim for service connection for sleep apnea have been established.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  As such, the claim for service connection for sleep apnea is granted.  


ORDER

Service connection for sleep apnea is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


